Citation Nr: 0823071	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  02-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for orthopedic manifestations of herniated nucleus pulposus 
at L4-5, status post laminectomy.

2.  Entitlement to an initial, compensable rating for left S1 
radiculopathy as a neurological manifestation of herniated 
nucleus pulposus at L4-5, status post laminectomy.



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1987 to August 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2000 rating decision in which the RO, inter 
alia, granted the veteran service connection and assigned an 
initial 10 percent rating for herniated nucleus pulposus at 
L4-5, status post laminectomy, effective August 4, 1999.  In 
July 2001, the veteran filed a notice of disagreement (NOD) 
with the initial rating assigned. The RO issued a statement 
of the case (SOC) in January 2002.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2002.

In December 2002, the Board determined further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the version of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  Later, however, 
the provision of 38 C.F.R. § 19.9 purporting to confer upon 
the Board jurisdiction to consider the claim in light of 
evidence developed by Board but not considered by the RO was 
held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in August 2003, the Board remanded this matter 
to the RO for accomplishment of the actions directed by the 
Board, which included new VA orthopedic and neurological 
examinations of the veteran's back.

The RO continued the denial of the veteran's claim (as 
reflected in a November 2004 supplemental SOC (SSOC)), and 
returned the matter to the Board.

In March 2005, the Board again remanded the claim to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for additional development.  After completing some of the 
requested action, the AMC continued the denials of the claim 
(as reflected in a June 2006 SSOC), and returned the matter 
to the Board for further appellate consideration.

In December 2006, the Board again remanded the claim to the 
RO, via the AMC, for additional development.  After 
substantially complying with the requested action (as 
discussed below), the AMC continued the denial of the claim 
(as reflected in a March 2008 SSOC).  In a separate March 
2008 rating decision, the AMC granted service connection for 
left S1 radiculopathy and assigned a rating of 0 percent, 
also effective August 4, 1999.  
Because the appeal involves initial ratings assigned 
following grants of service connection, the Board has 
characterized the appeal as encompassing both matters set 
forth on the title page, in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  From  the August 4, 1999 effective date of the grant of 
service connection for herniated nucleus pulposus at L4-5, 
status post laminectomy  to September 22, 2002, the medical 
evidence showed  no more than mild intervertebral disc 
syndrome (IVDS.3.  Medical evidence since September 23, 2002, 
shows flexion of the thoracolumbar spine to 90 degrees, 
extension to 30 degrees, and lateral flexion and rotation to 
30 degrees bilaterally, with no guarding, abnormal gait, 
abnormal spinal contour, or incapacitating episodes.
4.  There is no evidence that, at any point since the August 
4, 1999 effective date of the grant of service connection for 
left S1 radiculopathy as a neurological manifestation of 
herniated nucleus pulposus at L4-5, status post laminectomy,
there has been mild incomplete paralysis of the sciatic nerve 
warranting a compensable rating.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for orthopedic manifestations of herniated nucleus 
pulposus at L4-5, status post laminectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.49, 4.71, 4.71a, Diagnostic Code 5293 (as in effect 
prior to September 23, 2002); and Diagnostic Code 5293 (as in 
effect since September 23, 2002); General Rating Formula for 
renumbered Diagnostic Codes 5235-5243, and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect since September 26, 2003).

2.  The criteria for an initial, compensable rating for left 
S1 radiculopathy as a neurological manifestation of herniated 
nucleus pulposus at L4-5, status post laminectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.31, 
4.124a, Diagnostic Code 8520 (1999-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, post-rating April 2004, February 2006, and 
January 2007 letters provided notice to the veteran regarding 
what information and evidence was needed to substantiate what 
was then a single claim for an initial rating in excess of 10 
percent for his lumbar spine disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim (which has now 
been recharacterized as separate claims relating to the 
orthopedic and neurological manifestations of the veteran's 
lumbar spine disability).  The February 2006 and January 2007 
letters also included a specific request that the veteran 
furnish pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).

The January 2002 SOC (and, later, the June 2006 and March 
2008 SSOCs) set forth the former and revised criteria for 
higher ratings for the veteran's lumbar spine disability 
(which suffices for Dingess/Hartman).  The January 2007 
letter also informed the veteran how disability ratings and 
effective dates are assigned, as well as  the type of 
evidence that impacts those determinations.  

After issuance of each notice described above, and 
opportunity for the veteran to respond, the March 2008 SSOC 
reflects readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, as well as reports of VA 
examinations.  Also of record  are written statements of the 
veteran..  The Board also finds that no further RO action on 
any aspect of the appeal, prior to appellate consideration, 
is warranted.

As regards the February 2008 VA examination conducted 
pursuant to the Board's December 2006 remand, the Board notes 
that, while the Board instructed that there were to be 
separate orthopedic and neurological examinations, only a 
single examination was conducted.  However, as this 
examination contained both orthopedic and neurological 
findings sufficient to rate the veteran's lumbar spine 
disability under the applicable criteria (and in fact 
resulted in a separate   rating for neurological 
manifestations of the veteran's lumbar spine disability), the 
Board finds that VA has complied with the December 2006 
remand directives, and that no further action in this regard 
is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where substantial compliance with Board's 
remand instructions)

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Orthopedic Manifestations

The September 2000 rating decision that granted service 
connection for status post laminectomy, L4-5 herniated 
nucleus pulposus, assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (pursuant to 
which IVDS is evaluated).  The March 2008 rating decision 
(which granted service connection for neurological 
manifestations of this disability as discussed below) shows 
that the current 10 percent rating for the service-connected 
lumbar spine disability is assigned under DC 5243, pertaining 
to IVDS.

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
will adjudicate the claim under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).

In this case, the RO/AMC has considered the orthopedic 
manifestations of the veteran's lumbar spine disability under 
both the former and revised applicable criteria, and has 
given the veteran notice of each set of criteria in the SOC 
and SSOCs.  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria.

1.  Period prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: mild IVDS was rated 10 percent disabling; and 
moderate IVDS, with recurring attacks, was rated 20 percent 
disabling.  A 40 percent rating requires severe IVDS with 
recurring attacks with intermittent relief.  A 60 percent 
rating requires pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2007).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the criteria for the assignment of an 
initial rating in excess of 10 percent for orthopedic 
manifestations of the veteran's lumbar spine disability have 
not been met at any time since the August 4, 1999 effective 
date of the grant of service connection for that disability, 
and prior to September 23, 2002.

On the October 1999 VA examination, flexion of the lumbar 
spine was to 90 degrees, extension to 25 degrees, right and 
left bending to 25 degrees, and right and left rotation were 
to 70 degrees, with no pain.  This range of motion was 
described as excellent, there was no postural abnormality or 
fixed deformity, and musculature of the back was good.  Also 
noted was hypesthesia of an area of approximately 18 square 
inches on the lateral posterior calf and decreased deep 
tendon reflex in the left ankle, but there was otherwise no 
evidence of any neurological deficit.  X-rays showed partial 
sacralization L5 on the left, slight narrowing of the pars 
interarticularis and degenerative disc disease (DDD) at L4-5.

Thus, for the period from the  August 4, 1999 effective date 
of the grant of service connection to September 23, 2002, the 
medical evidence showed no more than mild intervertebral disc 
syndrome (IVDS), and not moderate IVDS with recurring 
attacks.  Range of motion was excellent with no pain, there 
were no significant orthopedic abnormalities, with X-rays 
showing only "partial" sacralization and "slight" 
narrowing, and there were no significant neurological 
abnormalities (and the minor neurological abnormalities are 
being separately rated from August 4, 1999, as discussed 
below).

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former DC 5292 (as in effect prior to September 26, 2003), 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  38 C.F.R. § 4.71a, DC 5292.  However, as 
noted, range of motion of the veteran's lumbar spine was 
excellent; thus, there is no evidence of moderate limitation 
of motion of the lumbar spine that would warrant a 20 percent 
rating under DC 5292.  Under the criteria of former DC 5295 
(as in effect prior to September 26, 2003), lumbosacral 
strain manifested by muscle spasm on extreme forward bending, 
loss of unilateral lateral spine motion in a standing 
position, warranted a 20 percent rating.  38 C.F.R. § 4.71a, 
DC 5295.  However, as indicated above, the evidence prior to 
September 23, 2002 does not show muscle spasm or loss of 
unilateral spine motion which would warrant a 20 percent 
rating under DC 5295.

Further, no other diagnostic code provides any basis for 
assignment of any higher rating during the period in 
question.  Under the former criteria, ratings in excess of 10 
percent are available for residuals of a fractured vertebrae, 
or for favorable or unfavorable ankylosis of the lumbar spine 
or for ankylosis of the entire spine; however, as the medical 
evidence does not demonstrate that the orthopedic 
manifestations of the veteran's lumbar spine disability 
involved any of the above, there is no basis for rating these 
manifestations under former DCs 5285, 5286 or 5289, 
respectively.

2.  Period from September 23, 2002 to September 25, 2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods: 
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating. For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).

There is no medical evidence in the claims file during this 
period and, consequently, no clinical findings related to the 
lumbar spine.  As such, there is no basis for  assignment of 
a rating higher than 10 percent for the orthopedic 
manifestations of the veteran's lumbar spine disability 
during the period from September 23, 2002 to September 25, 
2003.

3.  Period since September 26, 2003

Effective September 26, 2003, the diagnostic code for IVDS 
was renumbered as 5243.  However, the criteria for rating all 
spine disabilities, to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine. The revised criteria provide that IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate rating for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 10 percent is assignable 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2007).

Considering the pertinent evidence of record in light of the 
above,  the Board finds that the criteria for the assignment 
of a rating in excess of 10 percent for the orthopedic 
manifestations of the veteran's lumbar spine disability have 
not been met at any time since September 26, 2003.

Initially, the Board notes that the February 2008 VA examiner 
indicated that there were no incapacitating episodes from the 
veteran's lumbar spine disability in the previous 12 months.  
Consequently, there is no basis for rating this disability 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

In addition, the February 2008 VA examination report reflects 
that range of motion of the flexion of the thoracolumbar 
spine was recorded as to 90 degrees with pain beginning at 60 
degrees, extension was to 30 degrees with pain beginning at 
20 degrees, lateral flexion was to 30 degrees bilaterally 
with pain at 15 degrees, and lateral rotation was to 30 
degrees bilaterally.  Thus, the flexion to 90 degrees and 
combined range of motion of 240 degrees are greater than the 
60 degrees and 120 degrees limitations required for a 20 
percent rating under the General Rating Formula.  Moreover, 
while there was muscle spasm and tenderness, there was no 
guarding and no abnormal gait, abnormal spinal contour, or 
abnormal spinal curvature warranting a 20 percent rating 
under the General Rating Formula.

4.  All periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Such considerations apply to IVDS.  See VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998).

In this case, however, the Board finds that the 10 percent 
rating properly compensates the veteran for the extent of him 
functional loss due to pain and other factors set forth in §§ 
4.40 and 4.45.  There was no evidence of additional 
functional loss on the October 1999 VA examination, with the 
examiner indicating that the examination of the spine was 
essentially normal.  Moreover, the February 2008 VA examiner 
specifically found that there was no additional loss of 
motion on repetitive use of the spine on flexion, extension, 
or lateral flexion or rotation.  Thus, while there was pain 
at 60 degrees flexion, 20 degrees extension, and 15 degrees 
lateral flexion, there is no medical evidence that this pain 
is so disabling actually or effectively result in flexion 
limited to 60 degrees or combined range of motion limited to 
120 degrees-the requirement for the next higher 20 percent 
rating under the General Rating Formula.

B.  Neurological Manifestations

As noted, in the March 2008 rating decision, the RO granted a 
separate, noncompensable rating for left S1 radiculopathy as 
a neurological manifestation of the veteran's lumbar spine 
disability, effective August 4, 1999.  The RO assigned the 
rating under DC 8520, applicable to paralysis of the sciatic 
nerve (or neuritis or neuralgia).  Under DC 8520, mild 
incomplete paralysis warrants a 10 percent rating, moderate 
incomplete paralysis warrants a 20 percent rating, moderately 
severe incomplete paralysis warrants a 40 percent rating, and 
severe incomplete paralysis, with marked muscular atrophy, 
warrants a 60 percent rating.  Complete paralysis, in which 
the foot dangles and drops, with no active movement possible 
of muscles below the knee, and flexion of the knee weakened 
or (very rarely) lost, warrants an 80 percent rating.  See 38 
C.F.R. § 4.124a, DCs 8520, 8620, 8720 (1999-2007).

The rating schedule authorizes the assignment of a 0 percent 
(noncompensable) evaluation in every instance in which the 
rating schedule does not provide such an evaluation and the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999-2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial, compensable rating for the 
veteran's left S1 radiculopathy have not been met at any time 
since the August 4, 1999 effective date of the grant of 
service connection for that disability.

As noted, the only neurological symptoms described on the 
October 1999 VA examination were hypesthesia of a small area 
(approximately 18 square inches) on the lateral posterior 
calf and decreased deep tendon reflex in the left ankle.  The 
February 2008 VA examination report reflects that motor 
examination testing showed 5/5 results for all nerves tested 
(with 5 representing active movement against full resistance 
and 0 representing total paralysis).  Moreover, the lower 
extremities tested a normal 2/2 for vibration and position 
sense, and impaired 1/2 for pain and light touch on the left.  
Knee jerk was a normal 2+ and ankle jerk showed a hypoactive 
1+ on the left.  The plantar reflex was normal.

Thus, while there were some neurological abnormalities on the 
October 1999 and February 2008 VA examinations, there is no 
evidence that, at any point since the August 4, 1999 
effective date of the grant of service connection for left S1 
radiculopathy, there has been mild incomplete paralysis of 
the sciatic nerve warranting a compensable rating.

C.  Orthopedic and Neurological Manifestations

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the August 4, 1999 effective date of each grant 
of service connection, either the orthopedic or neurological 
manifestations of the veteran's lumbar spine disability, or a 
combination of the two, has reflected a disability picture 
that is so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the March 2008 
SSOC).   The February 2008 VA examination indicated that the 
veteran was employed as a service engineer and had not lost 
any time from work during the previous 12 month period.  
Thus, there is showing that these manifestations have 
resulted in marked interference with employment (i.e., beyond 
that contemplated in each assigned rating) Moreover, there is 
no evidence that these manifestations have resulted in 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) have not been  
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of either disability, pursuant to 
Fenderson, and that each claim for a higher initial rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 10 percent for orthopedic 
manifestations of herniated nucleus pulposus at L4-5, status 
post laminectomy, is denied.

An initial, compensable rating for left S1 radiculopathy as a 
neurological manifestation of herniated nucleus pulposus at 
L4-5, status post laminectomy, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


